Exhibit 10.2

LOGO [g351917g85g30.jpg]

June 8, 2012

 

Mr. James C. Morgan

(Home address redacted)

 

Re: Severance Benefit/Protection Agreement

Dear James:

In consideration of your agreement to assume the duties and responsibilities of
the Chief Financial Officer of ICF International, Inc. and its affiliates
(collectively, the “Company”) effective July 16, 2012, the Company hereby offers
you the severance protection set forth below in this letter agreement (the
“Agreement”). The Company intends that the terms of this Agreement shall comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), as well as the regulations and guidance issued thereunder
(collectively, “Section 409A”) and shall be construed consistently with such
intent. This Agreement will remain in effect through June 30, 2016. On and after
July 1, 2016, and each anniversary of such date thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than October 1 of the prior year, the Company or you shall have given
notice not to extend the term of this Agreement.

 

A. Involuntary Termination of Employment Prior to a Change in Control

In the event that the Company involuntarily terminates your employment for any
reason other than Cause (as defined in Section 2.8 of the Company’s 2010 Omnibus
Incentive Plan) and such termination constitutes a Separation from Service for
purposes of Section 409A , you will be entitled to receive the following
benefits in exchange for your agreement to abide by the conditions described
herein. For the avoidance of doubt, involuntary termination by the Company does
not include termination of employment due to death, disability, or retirement.
You will continue to receive your compensation and benefits through the
effective date of termination. Your severance provisions are effective post
termination date and are described below:

 

1.

You will receive 9 months of severance calculated based on (i) your current base
salary and (ii) the annual bonus payment you received in the prior 12 months.
(Note: Should termination occur prior to the payment of your guaranteed bonus of
$270,000 in March 2013, your severance will be calculated only upon your base
salary of $450,000). Severance is paid in bi-weekly equal installments in
accordance with the Company’s scheduled pay dates. Your right to receive
severance is expressly conditioned upon, and the Company will be obligated to
provide you with such severance only upon our receipt of, an executed Separation
Agreement and Release of Claims (the “Release”) outlined in

 



--------------------------------------------------------------------------------

  Section 5 below. Such Release must be executed by you and returned within
twenty-one (21) days after your Separation from Service, and payments to you of
severance shall commence within forty-five (45) days after your Separation from
Service; provided that if such forty-five (45) day period begins in one calendar
year and ends in another calendar year, payment of such severance shall not
commence until the second calendar year.

 

2. Each payment of your severance benefits shall be deemed to be a separate
payment for purposes of applying the provisions of Section 409A. In addition, if
you are a specified employee (within the meaning of Section 409A and the
Company’s Specified Employee Identification Policy) on the date of your
Separation from Service, notwithstanding any other provision of this Agreement
to the contrary, in the event that any severance benefit payment, which when
aggregated with all other severance benefit payments previously made to you,
would exceed the amount permitted to be paid pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)(A), such payment shall not be made prior to the date that
is the earliest of (i) six months after your Separation from Service date;
(ii) your death; or (iii) such other date that will cause such payment to you
not to be subject to any additional tax imposed pursuant to the provisions of
Section 409A. In the event of your death, any unpaid severance benefits shall be
paid to your designated beneficiary.

 

3. You have the option to continue your health insurance coverage under the
Federal COBRA law at the full cost of the premium plus a two percent
administration fee. If you elect COBRA, the Company will (solely to the extent
such payments are nondiscriminatory and /or will not result in a penalty to the
Company under Code Section 4980D), until the earlier of the 9 month anniversary
of your termination date or the date you cease to be eligible for COBRA , pay a
portion of your monthly COBRA premium equal to the monthly employer portion of
your Company group health plan premiums for the month preceding your involuntary
termination date. After that time, you will be responsible for the full cost of
the premiums.

 

4. You will be eligible to participate in a 6-month executive career transition
service offered by Lee Hecht Harrison, provided you enroll with such provider
for their services within 3 months of your Separation from Service date.

 

5. Your entitlement to the provisions above are subject to: (a) your entering
into a Separation Agreement and Release of Claims and (b) your compliance with
the terms of other agreements between you and the Company that have
post-employment conditions (agreements include. but are not limited to, the
Company’s Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement).

 

B. Change of Control:

In the event the Company is acquired and such acquisition constitutes a Change
of Control as such term is defined in the 2010 Omnibus Incentive Plan and if,
within the first 12 months of ownership by the new entity, there is, without
your written consent, (i) a material reduction of the nature and scope of the
authorities, powers, functions or duties assigned to you immediately prior to
the Change of Control; (ii) a material reduction in the compensation you were
eligible to receive (including applicable bonus plans) immediately prior to the
Change of Control; or (iii) the Company relocates your primary office and work
location 50 miles or more away from your primary office and work location
immediately prior to the Change of Control,



--------------------------------------------------------------------------------

then, upon termination by you during such 12-month period for any of the
foregoing (i)-(iii) reasons, you will be entitled to receive the severance
provisions and equity vesting rights described in this Agreement in exchange for
your agreement to abide by the conditions described herein. You will continue to
receive your compensation and benefits through the effective date of
termination. Your severance provisions are effective post termination date (the
“Separation from Service date”) and are described below:

 

1. You will be paid in a lump sum basis a prorated share of our current year’s
bonus target. Such bonus will be paid to you in a lump sum within 90 days after
your Separation from Service date; provided that you have executed and returned
the separation agreement and the release of claims and the statutory period has
expired during which you are entitled to revoke the release of claims before
such 90th day; and, provided further, that if the 90-day period begins in one
calendar year and ends in a second calendar year, payment will always be made in
the second calendar year.

 

2. You will receive 12 months of severance calculated based on your current base
salary, plus the annual bonus/incentive payment you received in the prior 12
months. Severance is paid in bi-weekly equal installments in accordance with the
Company’s scheduled pay dates, commencing with the Company’s first scheduled pay
date that occurs at least ten (10) days after your Separation from Service date.

 

3. Each payment of your severance benefits shall be deemed to be a separate
payment for purposes of applying the provisions of Section 409A. In addition, if
you are a specified employee (within the meaning of Section 409A and the
Company’s Specified Employee Identification Policy) on the date of your
Separation from Service, notwithstanding any other provision of this Agreement
to the contrary, in the event that any severance benefit payment, which when
aggregated with all other severance benefit payments previously made to you,
would exceed the amount permitted to be paid pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)(A), such payment shall not be made prior to the date that
is the earliest of (i) six months after your Separation from Service date;
(ii) your death; or (iii) such other date that will cause such payment to you
not to be subject to any additional tax imposed pursuant to the provisions of
Section 409A. In the event of your death, any unpaid severance benefits shall be
paid to your designated beneficiary.

 

4. You have the option to continue your health insurance coverage under the
Federal COBRA law at the full cost of the premium plus a two percent
administration fee. If you elect COBRA, the Company will (solely to the extent
such payments are nondiscriminatory and/or will not result in a penalty to the
Company under Code Section 4980D), until the earlier of the 12-month anniversary
of your termination date or the date you cease to be eligible for COBRA, pay a
portion of your monthly COBRA premium equal to the monthly employer portion of
your Company group health plan premiums for the month preceding your involuntary
termination date. After that time, you will be responsible for the full cost of
the premiums.

 

5. You will be eligible to participate in a 6-month executive career transition
service offered by Lee Hecht Harrison, provided you enroll with such provider
for their services within 3 months of your Separation from Service date.



--------------------------------------------------------------------------------

6. In the event of a Change of Control, the period of restriction imposed on the
RSUs (Restricted Stock Units) and NQSOs (Non-Qualified Stock Options) shall
immediately lapse and the awards will vest, notwithstanding any provisions to
the contrary in Article 17 of the 2010 Omnibus Incentive Plan (the
“Plan”). Payout of all vested RSUs shall be made in a lump sum in cash based on
their Fair Market Value (as such term is defined in the Plan) and shall occur at
the time of the Change of Control or as soon as administratively feasible
following the Change of Control but in no event later than three (3) days after
the effective date of the Change of Control. Vested NQSOs will either be
(1) cancelled and replaced with a Replacement Award (as such term is defined in
the Plan) or (2) cancelled in exchange for a lump sum cash payment based on the
Fair Market Value of the option, which payment shall occur at the time of the
Change of Control or as soon as administratively feasible following the Change
of Control but in no event later than three (3) days after the effective date of
the Change of Control. Determination of whether an NQSO will be replaced with a
Replacement Award or cancelled in exchange for a cash payment will be made by
the ICF Compensation Committee at such time. (Note: Please review the attached
agreements for a full understanding of the rules surrounding your RSUs and
NQSOs.)

Excise Tax Adjustments.

 

1. In the event you become entitled to severance benefits under this Section B
and the Company determines that the benefits provided in this Section B (with
the severance benefits, the “Total Payments”) will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any similar tax that may hereafter be imposed, the
Company shall compute the “Net After-Tax Amount,” and the “Reduced Amount,” and
shall adjust the Total Payments as described below. The Net After-Tax Amount
shall mean the present value of all amounts payable to you hereunder, net of all
federal income, excise and employment taxes imposed on you by reason of such
payments. The Reduced Amount shall mean the largest aggregate amount of the
Total Payments that, if paid to you, would result in you receiving a Net
After-Tax Amount that is equal to or greater than the Net After-Tax Amount that
you would have received if the Total Payments had been made. If the Company
determines that there is a Reduced Amount, the Total Payments will be reduced to
the Reduced Amount. Such reduction shall be made by the Company with respect to
benefits in the order and in the amounts suggested by the Tax Counsel (as
defined below) taking into account the costs or administrative burdens of the
Company. As a rule, reduction shall occur in the following order: (i) reduction
of cash payments; (ii) cancellation of accelerated vesting of stock awards; and
(iii) reduction of employee benefits. If acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your stock awards.

 

2. For purposes of determining whether the Total Payments will be subject to the
Excise Tax and the amounts of such Excise Tax and for purposes of determining
the Reduced Amount and the Net After-Tax Amount:

 

  a)

Any other payments or benefits received or to be received by you in connection
with a Change in Control or your Separation of Service (whether pursuant to the
terms of this Agreement or any other plan, arrangement, or agreement with the
Company, or with any persons whose actions result in a Change in Control or any
person affiliated with the Company or such persons) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as



--------------------------------------------------------------------------------

  subject to the Excise Tax, unless, in the opinion of a tax advisor selected by
the Company and reasonably acceptable to you (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to the
Excise Tax.

 

  b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying subparagraph (i) above).

 

  c) In the event that you dispute any calculation or determination made by the
Company, the matter shall be determined by Tax Counsel. All fees and expenses of
Tax Counsel shall be borne solely by the Company; provided that, as required by
Section 409A, the Company shall bear such costs, to the extent necessary, during
a period of time no longer than ten years following a Change in Control.

 

  d) You shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Total Payments
or Reduced Amount is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
effective date of employment, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes,
taking into account the reduction in itemized deduction under Section 68 of the
Code.

Compliance with Section 409A

Except as permitted under Section 409A, no acceleration of the time or form of
payment of deferred compensation under this Agreement shall be permitted.
Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Section 409A is deemed to apply to the Agreement, it is the
intention of the parties that the Agreement shall comply with Section 409A, and
the Agreement, to the extent practicable, shall be construed in accordance
therewith. To the extent any payments or benefits hereunder are subject to the
provisions of Section 409A, then in compliance with Section 409A and
notwithstanding any other provision hereof or of the Company’s plans, contracts,
or other arrangements in effect from time to time (i) the amount of expenses
eligible for reimbursement and the provision of in-kind benefits during any
calendar year shall not affect the amount of expenses eligible for reimbursement
or the provision of in-kind benefits in any other calendar year; (ii) the
reimbursement of an eligible expense shall be made on or before December 31 of
the calendar year following the calendar year in which such expense was
incurred; (iii) the right to reimbursement or the right to in-kind benefits
shall not be subject to liquidation or exchange for another benefit; and (iv) to
the extent that any expense reimbursements and/or benefits under this Agreement
constitute “nonqualified deferred compensation” subject to Section 409A and you
are a “specified employee” within the meaning of Section 409A (as defined
above), you shall pay the total costs of such expenses and benefits for the
6-month period following the date of your Separation from Service, and the
Company shall reimburse you for such costs in a lump sum in the Company’s first
payroll after the expiration of such 6-month period. Without in any way limiting
the effect of the foregoing, in the event that the provisions of Section 409A
require any special terms, provisions or conditions be included in the
Agreement, then such terms, provisions, and conditions, to the extent
practicable, shall be deemed to be made a part of the Agreement. Notwithstanding
the foregoing, the parties agree that the Company, any Affiliate, the Board of
Directors of the Company or their designees or agents shall not be liable for
any taxes, penalties, interest or other monetary amount that may be owed by you
as a result of any deferral of payments under the Agreement or as a result of
the administration of amounts subject to the Agreement.



--------------------------------------------------------------------------------

Covenants

In order to be eligible to receive any severance benefits under this Agreement,
during the 12-month period following any Separation from Service, you hereby
covenant and agree:

 

1. Your compliance with the terms of other agreements between you and the
Company that have post-employment conditions (agreements include. but are not
limited to, the Company’s Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement);

 

2. that you will acquire and have knowledge of confidential and proprietary
information concerning the current salary, benefits, skills, and capabilities of
Company employees and that it would be improper for you to use such Company
proprietary information in any manner adverse to the Company’s interests;

 

3. you will not recruit or solicit for employment, directly or indirectly, any
employee of the Company during such 12-month period;

 

4. except for the benefit of the Company, in any way, directly or indirectly,
through affiliates, subsidiaries, employees or agents or otherwise, not to
manage, direct, operate, control, to be employed by, associated with, or engage
in, or participate in any of the foregoing or otherwise advise or assist in any
way or be connected with or directly or indirectly own as partner, proprietor,
advisor or consultant to any enterprise, entity or business which competes with
the Company’s business; or hold more than 3% ownership, interest in or right
with respect to any enterprise, entity or business which competes with the
Company’s business; and

 

5. that the non-compete provisions of this Agreement are reasonable in scope and
duration and that you possesses sufficient skills such that you could be
gainfully employed post termination from the Company without violating such
provisions. If, in any judicial proceeding, a court refuses to enforce any of
the covenants set forth in this letter (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this letter to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Agreement are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

Your entitlement to the benefits set forth in this Agreement is also subject to
your execution of a Release as outlined in Section A.5 above. If you desire to
accept the provisions set forth herein, please sign and date where indicated
below, whereupon this letter will become an agreement between you and the
Company. As to the matters expressly dealt with herein, when accepted by you
this letter agreement will supersede the Company’s general severance policies as
in effect from time to time as otherwise applicable to you.



--------------------------------------------------------------------------------

Very truly yours, ICF INTERNATIONAL, INC. By:   /s/ Candice D. Mendenhall  
Candice D. Mendenhall Title:    SVP, Human Resources ACCEPTED AND AGREED: By:  
/s/ James C. Morgan   James C. Morgan Date:    June 8, 2012